David Jay Houston v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-309-CR

     DAVID JAY HOUSTON,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 292nd District Court
Dallas County, Texas
Trial Court # F97-02839
                                                                                                                
                                                                                                         
DISSENTING OPINION
                                                                                                                

      I agree with most of the majority opinion.  However, with regard to his complaint about the
lack of a speedy trial, I do not believe that David Jay Houston has made a prima facie showing of
prejudice.  Further, it does not appear that there was a “serious prejudice beyond that which
ensued from the ordinary and inevitable delay,” including the delay to which he agreed.  Balancing
the required factors to determine if Houston’s right to a speedy trial had been violated, I would
hold that his right to a speedy trial had not been violated and affirm the judgment.  See Bailey v.
State, No. 10-99-132-CR, (Tex. App.—Waco, October 4, 2000, pet. filed).

                                                                         TOM GRAY
                                                                         Justice

Dissenting opinion delivered and filed January 17, 2001
Do not publish